DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a medical diagnosis support device, classified in A61B1/0005.
II. Claim 16, drawn to a medical diagnosis support method, classified in A61B1/00006.
The inventions are independent or distinct, each from the other because:
Inventions I) and II) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in general endoscopic imaging procedures without diagnostics.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically the inventions are directed to an apparatus and a .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Embodiment of fig 4, 5, 7, 15;
Embodiment of fig 16-18 (claims 11, 12);
The species are independent or distinct because:
do not overlap in scope. See MPEP §806.04(b).
are mutually exclusive. See MPEP §806.04(f).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
-	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
-	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries), specifically a different search strategy must be employed in searching for analysis algorithms which act in parallel configured along with separate hierarchical networks versus a single analysis algorithm.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Daniel Wu on 1/6/2022 a provisional election was made without traverse to prosecute the invention of I), claims 1-15 and species a) figs 4, 5, 7, 15, claims 1- 10, 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11, 12, and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 1-16 are pending.  Claims 11, 12, and 16 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1- 10, 13-15 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021, 10/2/2019 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image acquisition section” in claim 1;
“detection section” in claim 1;
“discrimination section” in claim 1;
“display control section” in claim 1;
“setting section” in claim 1;
“estimation section” in claim 2;
“storage control section” in claim 4;
“determination section” in claim 4;
“receiving section” in claim 5;
“operation control section” in claim 10;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein, in a case where the object to be operated
Claim 13, recites “the display device” at line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. US2018/0249900.
For claim 1, 
Imaizumi discloses a “medical diagnosis support device (video processor 31; first embodiment includes fig 1-5 and [0022-0065]) comprising: 
an image acquisition section (control section 32; fig 1; [0030]) that acquires medical images in time series; 
a detection section (lesion-candidate detecting section 34b; fig 2; [0037-0038, 0043]) that detects a region of interest included in the medical images; 
a discrimination section (emphasis processing section 36a; fig 2; [0041]) that performs discrimination of the medical images; 
a display control section (detection-result output section 36; fig 2; [0041]) that causes a display device to display any one of a result of the detection or a result of the discrimination; and 
wherein, in a case where an object to be displayed is switched between the result of the detection and the result of the discrimination, the display control section causes the result of the detection or the discrimination to be displayed when the waiting time has passed after the detection or the discrimination is performed ([0046] describes emphasis processing as reading on the detection.  Emphasis processing highlights potential areas of interest by providing display object G2 as seen in fig 5.  This correlates with the highlighting display object 806A for example in fig 13A of the application.  [0050] describes notification processing as reading on the discrimination.  Notification processing provides a notification image G3 as seen in fig 5.  This correlates with the discrimination display object 842 in fig 11A of the application)”.
The current embodiment of Imaizumi does not explicitly disclose “a setting section that sets a waiting time required until the display is performed after the detection or the discrimination is performed”.   Although, to this end, Imaizumi teaches the continuous-detection determining section 35; fig 2; [0039-0040, 0043-0045] which describes determining whether a lesion candidate region is continuously detected for a duration of the first predetermined time period, which is a reference to compare the elapsed time against, i.e. 0.5 seconds set as the waiting time.  In an alternative embodiment, Imaizumi further teaches setting these time periods via the operation section P, [0105], fig 8 and 9.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment into the original embodiment in order to configure “a setting section that sets a waiting time required until the display is performed after the detection or the discrimination is performed” because it allows the surgeon to change the time periods to desired time periods ([0105]).
For claim 5, modified Imaizumi discloses the “medical diagnosis support device according to claim 1, further comprising: a receiving section that receives a user's operation, wherein the setting section sets the waiting time on the basis of the received operation (operation section P, [0105], fig 8 and 9)”
For claim 6, modified Imaizumi discloses the “medical diagnosis support device according to claim 5, wherein the setting section sets a waiting time, which is selected from a plurality of predetermined waiting times by the user's operation, as the waiting time (setting these time periods chosen by the operator from possible values is considered a plurality of predetermined waiting times, via the operation section P, [0105], fig 8 and 9)”.
For claim 7, Imaizumi discloses the “medical diagnosis support device according to claim 1, wherein until the waiting time has passed, the display control section causes the display device to display information representing that the result of the detection or the result of the discrimination is not displayed (Fig 7 shows an image prior to the display of the G2 emphasis processing object being displayed, i.e. the left-most image in the series.  This image is showing information representing that the result of the detection, i.e. G2 emphasis processing object is not displayed)”.
For claim 8, Imaizumi does not disclose the “medical diagnosis support device according to claim 1, wherein the setting section sets a first waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, as the waiting time and in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, the display control section causes the result of the detection to be displayed when the first waiting time has passed after the detection is performed”.  Imaizumi in an alternative embodiment describes both displaying and hiding an object G2a of a detection-result output section 36 after the elapse of a first predetermined time period ([0072]), allowing for the display of the detection result to occur at various points during a procedure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Imaizumi’s alternative embodiment into the current embodiment in order to configure the “medical diagnosis support device according to claim 1, wherein the setting section sets a first waiting time, which is a waiting time required in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, as the waiting time and in a case where the object to be displayed is switched to the result of the detection from the result of the discrimination, the display control section causes the result of the detection to be displayed when the first waiting time has passed after the detection is performed” because it facilitates disclosing the position of a region of interest as a lesion candidate region L to the surgeon ([0073]).
For claim 9, Imaizumi discloses the “medical diagnosis support device according to claim 1, 
wherein the setting section sets a second waiting time ([0057] describes the second predetermined time period where when the time period ends, e.g. 2.0 seconds, the processing proceeds to S4 the notification process which displays the G3 detection display object as in fig 5), which is a waiting time required in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, as the waiting time, and 
in a case where the object to be displayed is switched to the result of the discrimination from the result of the detection, the display control section causes the result of the discrimination to be displayed when the second waiting time has passed after the discrimination is performed (fig 5 shows the order of displaying the objects of display, first as G2 then G3 is displayed, i.e. from detection/emphasis processing to discrimination/notification processing)”.
For claim 10, Imaizumi does not disclose the “medical diagnosis support device according to claim 1, further comprising: an operation control section that operates any one of the detection section or the discrimination section, wherein, in a case where the object to be operated is switched between the detection section and the discrimination section, the display control section determines that the object to be displayed is switched between the result of detection and the result of discrimination and causes the result of detection or the result of the discrimination, which is obtained from the operation, to be displayed”.  The claim is directed toward a manual trigger of the detection and discrimination processes.  As medical diagnosis support device according to claim 1, further comprising: an operation control section that operates any one of the detection section or the discrimination section, wherein, in a case where the object to be operated is switched between the detection section and the discrimination section, the display control section determines that the object to be displayed is switched between the result of detection and the result of discrimination and causes the result of detection or the result of the discrimination, which is obtained from the operation, to be displayed” because it allows for the case where the surgeon visually finds a lesioned part ([0091]).
Claims 2-3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi as applied to claim 1 above, and further in view of Tsuruoka US2012/0274754.
For claim 2, Imaizumi does not disclose the “medical diagnosis support device according to claim 1, further comprising: an estimation section that estimates the amount of movement between frames of the medical images, wherein the setting section sets the waiting time according to the estimated amount of movement”.  Tsuruoka teaches setting a designated elapsed time based on a detected motion amount in a similar device (fig 25; [0232-0234, 0241]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsuruoka into the invention of Imaizumi in order to configure “medical diagnosis support device according to claim 1, further comprising: an estimation section that estimates the amount of movement between frames of the medical images, wherein the setting section sets the waiting time according to the estimated amount of movement”
For claim 3, modified Imaizumi teaches the medical diagnosis support device according to claim 2, wherein, in a case where the amount of movement is larger than a threshold value, the selling section sets a waiting time, which is shorter than a waiting time corresponding to the threshold value, as the waiting time, and in a case where the amount of movement is equal to or smaller than the threshold value, the selling section sets a waiting time, which is longer than a waiting time corresponding to the threshold value, as the waiting time (Fig 25 shows a relationship curve of increasing motion amount with a shorter elapsed time.  The application of this relationship between the motion and elapsed time enforces the thresholding as claimed).
For claim 13, modified Imaizumi discloses an “endoscope system comprising: the medical diagnosis support device according to claim 1 (as in claim 1); the display device (display section 41; fig 1); an endoscope (endoscope 21; fig 1) that is to be inserted into an object to be examined; and a light source device (light-source driving section 11; fig 1; [0023]) that applies one of first illumination light.  
Imaizumi does not disclose “and second illumination light different from the first illumination light to the object to be examined”.  Tsuruoka teaches a similar image processing system for displaying images with processed regions of interest using normal light imaging and fluorescence imaging, requiring two different light sources (fig 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsuruoka into the invention of Imaizumi in order to configure “and second illumination light different from the first illumination light to the object to be examined” because it provides the added diagnostic functionality provided by spectral imaging ([0109-0111, 0114]).
For claim 14 modified Imaizumi discloses the “endoscope system according to claim 13, wherein the light source device switches the first illumination light and the second illumination light while interlocking with the switching of the detection and the discrimination (Tsuruoka: fig 3 and [0139-0140] describes interlocking as defined in the ”.
For claim 15, modified Imaizumi discloses the “endoscope system according to claim 13, wherein the light source device switches the first illumination light and the second illumination light independently of the switching of the detection and the discrimination (Tsuruoka: [0125-0128] describes the interface for setting and changing various modes during imaging, including imaging modes for normal light imaging and special light imaging)”.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi as applied to claim 1 above, and further in view of Kumar et al. US2012/0316421.
For claim 4, Imaizumi discloses the “medical diagnosis support device according to claim 1, further comprising: a storage control section (continuous-detection determining section 35; [0039]) that stores information about the region of interest, which is detected from the medical images, in a storage device (RAM 35a; [0039]); and a determination section that determines whether or not the region of interest detected by the detection section is a region of interest having been already detected on the basis of the stored information (continuous-detection determination section 35)”
Imaizumi does not disclose “wherein, in a case where it is determined that the region of interest detected by the detection section is a region of interest having been already detected, the display control section does not perform the display even though the waiting time has passed”.  Kumar teaches a system and method for automated image analysis to facilitate diagnosis which is applicable to any procedure where efficient and accurate visual assessment of images is required.  In particular, [0105, 0128] describes the problem of detecting repetitive lesions in analysis and provides a manner to identify/register lesions then applying a decision function, e.g. a trained statistical classifier to determine a match.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795